 ELECTRICALWORKERS IBEWLOCAL952 (D & RELECTRIC)319ElectricalWorkers Local Union 952, InternationalBrotherhood of Electrical Workersand D & RElectric,Inc. Case 31-CB-537030 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn the basis of a" charge filed by D & R Electric,Inc.,hereafter the Employer, on 18 November1983, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 31, issued a complaint against ElectricalWorkers Local Union 952, International Brother-hood of Electrical Workers, hereafter the Respond-ent,on -30 January 1984. The complaintallegesthat, since on or about 13 July 1983, the Respond-ent has violated Section 8(b)(3) of the Act by refus-ing to meet with the Employer for the purpose ofnegotiating or discussing the terms of a collective-bargaining agreement. The Respondent filed ananswer to the complaint on -3 February 1984 inwhich it denied the commission of any unfair labor,practices.On 4 April 1984 the parties entered into a stipu-'lation to transfer this proceeding to the Board andthey agreed that certain documents would consti-tute the entire record herein,' "waived all interme-diateproceedings before an - administrative lawjudge, and submitted this case directly to the Boardfor it to mmake' findings of fact and conclusions oflaw and the issuance of its Decision and Order. On12 July 1984 the Board approved the stipulationand set a date for the parties to file their briefs.The General Counsel filed a brief and the Re-spondent sent a telegram in lieu of a brief.The Board has. considered the entire record, asstipulated to by the parties, as well as their briefs,and makes the following""FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER-customers or business enterprises within the Stateof California,which customers or business enter-prises themselves meet one of the Board's jurisdic-tional standards, other than the direct inflow ordirect outflow standard. The parties stipulated, andwe find, that the Employer is, and at all materialtimes has been, an employer engaged in commercewithin -the meaning of Section 2(6) and (7) of theAct.H. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Re-spondent is, and at all material-times has been, alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsD & R Electric, Inc. is an electrical constructioncompany located in Ventura, California. The Re-spondent has been the recognized bargaining agentof a unit consisting of D & R's cable splicers, ap-prentices and journeyman wiremen,2 hereafter theEmployer's employees, since 21 May 1968. On thatsame date D & R executed a Letter of Assent bind-ing it to all the terms and conditions of the collec-tive-bargaining agreement then in effect betweenthe Respondent and the Ventura Electrical Con-tractorsAssociation, hereafter the Association, ef-fectivebeginining 1 July 1968. The Letter ofAssent stated, inter alia,that:In signing this Letter of Assent the under-signed firm does hereby authorize VenturaElectrical' ContractorsAssociation as its col-lective bargaining representative for all matterscontained in this agreement or pertaining tothis agreement. This authorization to VenturaElectrical Contractors Association shall remainin effect until terminated by written notice tothe parties to the aforementioned agreementthirty (30) days prior to the notification dateprovided for therein.The Employer, D &"R Electric, Inc., is now andhas been at all material times a corporation dulyorganized under and existing by virtue of the lawsof the State of California with an office and princi-pal place of business located in Ventura, California,where it is engaged in electrical construction work.During the past 12 months, the Employer, in thecourse and conduct of its business operations, soldgoods or services valued in excess of $50,000 to'The parties agreed that the complaint and notice of hearing, answerto the complaint, and the stipulation of facts, including exhibits attachedthereto, constitute the entire record in this caseIn September 1981 the Respondent and the Asso-ciation negotiated and executed a new 2-year col-lective-bargainingagreement,hereaftercalledAgreement I, effective. by its terms from 1 October1981 to 30 September 1983. Article 1, section 2(a)of the agreement provided that"either party desir-2The parties stipulated, and we find, that the following described em-ployees of the employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Sec 9(b) of the ActIncludedAll cable splicers, apprentices, and journeyman wiremen,employed by the EmployerExcluded All other employees, guards, and supervisors as defined inthe Act-275 NLRB No. 50 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to change or terminate this agreement mustnotify the other in writing at least ninety (90) daysprior to the anniversary date."On 22 June 1982 the Employer sent a certifiedletter to the Respondent stating that, pursuant tothe above-described agreement, it revoked the au-on its behalf. The letter further sought terminationof Agreement I as of its effective termination dateand closed by stating that, if called upon to do so,the Employer would bargain separately with theRespondent.On .13 July 1982 the Respondent'sbusiness manager-sent a reply letter to the Employ-er noting receipt of its 22 June letter "stating thatyour firm is withdrawing the authority of the [As-sociation] to negotiate for your firm." The Re-spondent's letter continued by stating that, basedon the Letter of Assent executed by the Employerin 1963, the Employer was bound by Agreement Iuntil 30 September 1983. "The method of terminat-ing the agreement is spelled out in the Letter ofAssent A.-. . . Your firm will remain subject-to allthe terms and conditions of the agreement untilsuch time that the Letter of Assent can be legallyterminated."In February 1983 the Respondent and the Asso-ciation engaged in collective bargaining. Pursuantto this bargaining the Respondent and the Associa-tion agreed to and, executed in February 1983changes to the Agreement. These changes, hereaf-ter called Agreement II, became effective as of thedate of its execution and provided, inter alia:Article I, Section 1. change to readThis Agreement shall take effect October 11981 and remain in effect until September 301984,unless otherwise specifically providedfor herein. It shall continue in effect from yearto year thereafter, from October through Sep-tember 30 of each year, unless changed or ter-minated in the way later provided herein.The Employer received no notification of the bar-gaining before it took place, while it occurred, orat any time prior to execution of Agreement II:On 13 April 1983, at a time when it had noknowledge of the collective bargaining or Agree-ment II, the-Employer sent a registered letter tothe Respondent again revoking the authority of theAssociation to bargain on its behalf. The-letter fur-ther notified the Respondent that the Employerwould not be bound by the agreement beyond its30 September 1983 expiration day or by:any other agreement negotiated by [theAssociation] on behalf of this contractor, norwill this contractor . . . be bound thereafterby any negotiations, renegotiations, amend-ments, extension, or renewal of any laboragreement with your union. - --The letter concluded by stating that, if called uponto do so, the Employer was ready and willing tomeet with the Respondent as an individual employ-er, for purposes of collective bargaining.3By letter dated 13 September 1983, the Employerrequested a collective-bargaining meeting to negoti-ate a new contract.4 On 15 September 1983 the Re-spondent's businessmanager sent a letter to theEmployer stating:In correspondence to D & R Electric datedJuly 13,-1982 and August 30, 1982 the positionof the Local Union was stated very clearly.We consider D & R Electric to be a-signatorycontractor to the 1981-,1983 InsideWiremanAgreement and any amendments thereto. Thisagreement terminates September. 30, 1984.When this agreement terminates, Local. 952will be more. than happy to- sit down, with you. . . and negotiate an agreement. . . .Communications ended at - this juncture and thecharges in this case. were filed 2 months later.B. Contentions of the PartiesThe General Counsel contends that the Respond-ent's refusal to bargain with the Employer with re-spect to rates of pay, wages,. hours, and- other termsand conditions of employment affecting employeesrepresented by the Respondent, and its insistence;instead; that the Employer was bound by Agree-ment II, violated Section 8(b)(3) of the Act._ It fur-ther contends that the Employer's letter of 22 June1982 was timely and effective in terminating its ob-ligations under the Letter of Assent. However, iffor any reason 'the 22 June letter of -terminationwas not effective, then the General Counsel con-tends that the Employer's letter of 13 April 1983was effective in terminating its obligations underthe Agreement.5The Respondent appears to regard Agreement IIas an amendment to the initial agreement which,among other things, extended the expiration date of3The parties stipulated that, pursuant to the provisions of the Letter ofAssent, the revocation on 13 April 1983 of the bargaining` authoritygranted the Association was timely for an expiration date of 30 Septem-ber 1983---.,,The Employer's letter of 13 September 1983 was not made a part ofthe record5The General Counsel also makes two alternative arguments First;that the Employer did not become a member of a multtemployer bargain-ing group by virtue-of signing the Letter of Assent and. second. thatunder traditional contract law the Employer terminated its obligationunder the Letter of Assent However, for' the reasons set forth herein, we -find it unnecessary to pass on either of these arguments' ELECTRICAL WORKERS IBEWLOCAL952 (D& R ELECTRIC)Agreement I by 1 year.", It therefore contends thatthe Employer was bound by Agreement II until 30September 1984.-C. Discussion and ConclusionsThe complaint alleges in effect that commencingon or about 13 July 1983 the Respondent has re-fused, and continues to refuse, to meet with theEmployer for the purpose of negotiating or discuss-ing the terms of a collective-bargaining agreementin violation of Section 8(b)(3) of the Act. This caseturns on whether or not the Employer was boundby Agreement II which extended the expirationdate of Agreement I to 30 September 1984. For thereasons set forth below, we find that the Employerwas not bound by Agreement II and that the Re-spondent's conduct here constitutes a violation ofSection 8(b)(3) of the Act.In addressing the merits we would again notethat the Letter of Assent executed between, theEmployer and the Respondent provides that thebargaining authority granted to the Associationshallbe effective "until terminated by writtennotice to- the parties to the aforementioned agree-ment thirty (30) days prior to the notification dateprovided for therein.',' By virtue of executing theLetter of Assent, the parties stipulated, and wefind, that the Employer was bound by the termsand conditions of Agreement I. The notificationdate as set forth in article I, section 2(a), of Agree-ment I states that either party must notify the otherinwritingat least90. days prior to the anniversarydate. (Emphasis added.) Therefore, when the pro-vision for termination in the Letter of Assent isread together with the provision for termination inAgreement I, written termination was timely if re-ceived by the parties 120 days prior to AgreementI's30 September 1983 anniversary date. Accord-ingly, termination,, was timely if madeprior to 2June 1983.On 22 June 1982, almost 1 year before the notifi-cation date required by the Letter of Assent, theEmployer sent written notification to the Respond-ent that revoked the authority of the Association,tobargain collectively on its behalf, and sought termi-nation of Agreement I as of its effective expirationdate.' .By letter dated 13, July 1982 the Respondent'sbusiness manager notified the Employer that, basedon the Letter of Assent executed by the Employerin 1968, the Employer was bound by the agree-ment, and that "the method of terminating the8We ieach this conclusion on the basis of the Respondent's 15 Sep-tember 1983 letter to the Employer which states, inter alia, "we considerD & R Electric to be a signatory Contractor to [Agreement I] and anyamendments thereto This agreement terminates September 30, 1984 "321agreement is spelled out in Letter of Assent A."The letter continued by stating, "your firm willremain subject to all the terms and conditions of[Agreement I] until such time that the Letter ofAssent can be legally terminated." However, asnoted by the General Counsel, the Respondent'sletter does not indicate, even generally, why theEmployer's 22 June 1982 letter failed to complywith the termination procedures established by theLetter of Assent.'Notwithstanding its letter of 22 June 1982, theEmployer again sent written notification to the Re-spondent and the Association on 13 April 1983,stating that the -Association's authority to representitwas revoked, that the Association had no furtherauthority to continue to bind it, and that it wasready to bargain individually with the Respondenton the expiration of Agreement I. However, as theparties' stipulation shows, by the time the 13 April1983 notification was sent Agreement II had beennegotiated and executed without the Employer'sknowledge..Under all the circumstances present in the case,we find that the Employer has effectivelyterminat-ed its obligation to be bound to any agreement be-tween the Respondent and the Association beyondthe expiration of Agreement I. In reaching thisconclusion we specifically rely on the literal termsset forth in the Letter of Assent under which theEmployer's notice was timely.8 The notification byits terms is clear and unequivocal in its intent toterminate the Association's authority to bargain fortheEmployer beyond Agreement I's expirationdate. It is also significant that there has been noevidence submitted or any allegation raised that theEmployer conducted itself in a manner that wouldhave led the Respondent to believe that it intendedto be bound by further agreements between the Re-spondent and the Association. Indeed, the Employ-er's letter of 13 April 1983 is directly to the con-trary.Finally,we note that at no point has the Re-spondent . disclaimed status as the bargaining repre-sentative of the Employer's employees. Rather, theRespondent predicated its refusal to bargain withthe Employer on its insistence that the Employerwas bound by Agreement II. Having found thatthe Employer timely withdrew before the exten-sion.of Agreement I, we find the Respondent's' It is not clear from the "Stipulation of Facts" whether the Employeralso sent written notification to the AssociationWe note, however, thatthe Respondent's refusal to bargain was not predicated on any such ab-sence of notice-8 It is apparent from the terms specified in the Letter of Assent that tobe timely notice must be receivedany timeprior to the 120-day notifica-tion period No outside limit or window period is specified 322DECISIONS OF NATIONAL LABOR' RELATIONS BOARDcontention to be without- merit. In these circum-stances,we find that the Respondent's refusal tobargain directly with the Employer violated. Sec-tion 8(b)(3) of the Act.IV. REMEDYHaving found that the Respondent violated Sec-tion 8(b)(3) of the Act by refusing to bargain di-rectlywith the Employer on all issues involvingthe wages, hours, and other terms and conditionsof employment, and insisting instead, that the Em-ployer was bound by Agreement II on and after 15September 1983, we shall order it to cease andthe Employer on request.CONCLUSIONS OF LAW1_13 & R Electric, Inc., Ventura; California, isan employer engaged in commerce within . themeaning of Section 2(6) and (7) of the Act.--2.The Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.3.Since 1968 and at all times material herein, theRespondent has been the recognized representativeof D & R's employees, within the meaning of Sec-tion 9(a) of the Act...-4.By refusing to bargain with D & R Electric,Inc. on all issues involving wages, hours, and otherterms and conditions of employment, as. the exclu-sive bargaining representative of D & R employees,and instead, insisting that D & R was bound toAgreement II on or after 15 September 1983, Re-spondentElectricalWorkers Local Union 952,InternationalBrotherhood of ElectricalWorkersviolated Section 8(b)(3) of the Act.5.within the meaning of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent,ElectricalWorkers Local Union952, International.Brotherhood of Electrical Work-ers,Ventura,California,itsofficers,agents, andrepresentatives,shall1.Cease and desist from refusing as the collec-tive-bargaining representative of the Employer'semployees to bargain collectively -With-theEm-ployer by failing or- refusing to, bargain directlywith the Employer on all issues involving wages,-hours,and other terms and conditions of employ-ment.,...2. -Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.'(a)On request by D &- R Electric, Inc., as theexclusive bargaining reprentative of D & - R's em-ployees, bargain with respect to wages, hours, andother terms and conditions of employment and, ifan agreement is' reached, embody it in a signedcontract.-(b) Post at its offices and meeting places in andabout Ventura, California, copies of the attachednotice marked "Appendix."9 Copies of the notice,on forms provided by the Regional Director forRegion 31, after being signed -"by the Respondent'sRespondent, immediately upon receipt and- main=tained for 60 consecutive days in conspicuousplaces including,all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure' that the no-tices are not altered,' defaced, or covered by anyother material.''(c)Notify the Regional Director in writingwithin 20 days from the date of this Orderwhatsteps the Respondent-has taken to comply.9 If thisOrder is enforced by a Judgment of a United States Court ofAppeals, the words inthe noticereading "Posted by Order of the Na-tionalLaborRelations Board" shallread "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al LaborRelations Board "-APPENDIX 'NOTICE To MEMBERSPOSTED BY ORDER OF THE'NATIONAL LABOR RELATIONS BOARD -An Agency-of the United States GovernmentThe National' - Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively 'withD & R Electric, Inc., on all issues involving wages,hours, and other terms and conditions of employ-ment affecting the employees of D & R Electric,Inc.WE WILL, on request, by D & R Electric, Inc.,as the exclusive bargaining "representative of theemployees of D & R Electric,. Inc.; bargain collec-tively on. all issues involving wages, hours, andother terms and conditions of employment and, ifan agreement is reached, embody it in a signedcontract. '''ELECTRICALWORKERSLOCALUNION 952, INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERS